722 N.W.2d 891 (2006)
George H. GOLDSTONE, Plaintiff-Appellant,
v.
BLOOMFIELD TOWNSHIP PUBLIC LIBRARY, Defendant-Appellee.
Docket No. 130150. COA No. 262831.
Supreme Court of Michigan.
November 1, 2006.
On October 11, 2006, the Court heard oral argument on the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is GRANTED. MCR 7.302(G)(1). The Attorney General, the Michigan Association of Counties, the Michigan Municipal League, and the Michigan Library Association are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.